Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2016, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
This Office Action is in response to the application 16/585,094 filed on 09/27/2019. Claims 1, 7, and 10 have been amended; claim 5 have been cancelled. Claims 1, 7, and 10 are independent claims. Claims 1-2, 4, 6-10 have been examined and are pending. 
Authorization for this Examiner’s Amendment was given via email with Applicant’s representative, Yongsok Choi (Reg. No.: 74,626). Mr. Choi has agreed and authorized the Examiner to amend claims 1, 7, and 10, and cancel claim 5.

Examiner’s Amendments
Claims
Replacing claims 1-10 as follows:

1.	(Currently Amended) A safety software authentication terminal comprising:
a memory that stores a safety software authentication program; and
a processor that executes the program stored in the memory,
wherein the processor is configured to detect[[s]] software executed among a plurality of types of software installed in the terminal as a whitelist verification target, according to execution of the safety software authentication program, determine[[s]] whether or not to register a verification target software in a white list, normally execute[[s]] the verification target software 
wherein the processor is configured to determine[[s]] that the verification target software has a high level grade as the number of conditions that the verification target software satisfies among the plurality of conditions increases,
wherein, in response to determining that the verification target software is registered in the white list and the grade of the verification target software is lower than a second preset level that is greater than the first preset level, the processor is configured to register[[s]] the verification target software as a monitoring target and performs a preset software inspection for the verification target software to determine whether or not the verification target software is malicious software, and
in response to determining that the verification target software is registered in the white list and the grade of the verification target software is greater than the second preset level, the processor is configured to execute[[s]] the verification target software without performing the preset software inspection, and
wherein the plurality of conditions include technical conditions that an operating system of the terminal is checkable and social engineering conditions that are checkable based on a behavior of a user, and
wherein the processor is configured to perform data backup for a file executed by the verification target software in a certain storage region in the terminal.

2.	(Previously Presented) The safety software authentication terminal according to claim 1,
wherein the technical conditions include at least one of existence or nonexistence of a digital signature of the verification target software, existence or nonexistence of a file description, updating or non-updating of a file version, updating or non-updating of a product version, existence or nonexistence of a product name, existence or nonexistence of a copyright, existence or nonexistence of a previously recorded group name or user name, completion or non-completion of a program registration procedure on an operating system, a process Identifier (PID) range 
wherein the social engineering conditions include at least one execution or non-execution of the verification target software by an input device, possibility or impossibility of interpretation of a file name, a product name, and copyright information, elapse or non-elapse of a reference period of execution time, magnitude of a reference value of a use rate, and existence or nonexistence of a user authentication greater than a reference percentage.

3.	(Canceled)

4.	(Currently Amended) The safety software authentication terminal according to claim 1, wherein, when a specific file stored in the terminal is modified by the verification target software which is the monitoring target, the processor is configured to compare[[s]] attributes of an original file of the specific file with attributes of the modified file of the specific file, and when a changed attribute value exceeds a preset criterion, the processor is configured to determine[[s]] the verification target software as the malicious software and removes the verification target software from the white list.

5.	(Canceled) 

6.	(Currently Amended) The safety software authentication terminal according to claim 1, further comprising:
a communication module for transmitting and receiving data to and from a software authentication server,
wherein the processor is configured to download[[s]] the safety software authentication program from the software authentication server through the communication module, reports software information including information of the verification target software added to the white list to the software authentication server, and updates the software information.

(a) detecting software executed among a plurality of types of installed software as a whitelist verification target;
(b) determining whether or not to register a verification target software in a white list;
(c) determining a grade for the verification target software based on the number of satisfying conditions among a plurality of preset conditions when the verification target software is not registered in the white list; 
(d) adding the verification target software to the white list when the grade of the verification target software is greater than a first preset level, and
(e) when in response to determining that the verification target software is registered in the white list and the grade of the verification target software is lower than a second preset level that is greater than the first preset level, registering the verification target software as a monitoring target and performing a preset software inspection for the verification target software even after the white list registration to determine whether or not the verification target software is malicious software, and in response to determining that the verification target software is registered in the white list and the grade of the verification target software is greater than the second preset level, executing, by a processor of the safety software authentication terminal, verification target software without performing the preset software inspection,
wherein the step of (c) comprises determining that the verification target software has a high level grade as the number of conditions that the verification target software satisfies among the plurality of conditions increases, 
wherein the plurality of conditions include technical conditions that an operating system of the terminal is checkable and social engineering conditions that are checkable based on a behavior of a user, and
performing, by the processor, data backup for a file executed by the verification target software in a certain storage region in the terminal.

8.	(Previously Presented) The safety software authentication method according to claim 7,
wherein the technical conditions include at least one of existence or nonexistence of a digital signature of the verification target software, existence or nonexistence of a file description, 
wherein the social engineering conditions include at least one execution or non-execution of the verification target software by an input device, possibility or impossibility of interpretation of a file name, a product name, and copyright information, elapse or non-elapse of a reference period of execution time, magnitude of a reference value of a use rate, and existence or nonexistence of a user authentication greater than a reference percentage.

9.	(Original) The safety software authentication method according to claim 7, further comprising:
downloading a safety software authentication program from a software authentication server before the (a) step
wherein the steps (a) to (d) are performed by executing the downloaded safety software authentication program, and
wherein, after the step (d), software information including information of the verification target software added to the white list is reported to the software authentication server, and the whitelist and analysis information on each verification target software are received from the software authentication server, and thereafter, the white list stored in the terminal is updated.

10.	(Currently Amended) A non-transitory computer readable storage medium having a program recorded therein for performing a method comprising:
(a) detecting software executed among a plurality of types of installed software as a whitelist verification target;
(b) determining whether or not to register a verification target software in a white list;

(d) adding the verification target software to the white list when the grade of the verification target software is greater than a first preset level, and
(e) when in response to determining that the verification target software is registered in the white list and the grade of the verification target software is lower than a second preset level that is greater than the first preset level, registering the verification target software as a monitoring target and performing a preset software inspection for the verification target software even after the white list registration to determine whether or not the verification target software is malicious software, and in response to determining that the verification target software is registered in the white list and the grade of the verification target software is greater than the second preset level, executing, by a processor, the verification target software without performing the preset software inspection,
wherein the step of (c) comprises determining that the verification target software has a high level grade as the number of conditions that the verification target software satisfies among the plurality of conditions increases, 
wherein the plurality of conditions include technical conditions that an operating system of the terminal is checkable and social engineering conditions that are checkable based on a behavior of a user, and 
performing, by the processor, data backup for a file executed by the verification target software in a certain storage region in the terminal.


Examiner’s Statement of Reasons for Allowance

Claims 1-2, 4, 6-10 are allowed. 
The following is an examiner’s statement of reasons for allowance. 
The invention is directed to a method for a safety software authentication system and a method thereof that may block an operation of malicious software by collecting an operation, a behavior, and information from installation of software, analyzing a software use behavior of a user, and authenticating software of a safe operation, the information, and the behavior. 
 As technical means for solving the above-described technical problems, a safety software authentication terminal according to one embodiment of the present invention includes a memory that stores a safety software authentication program, and a processor that5 executes the program stored in the memory. The processor detects software executed among a plurality of types of software installed in the terminal as a whitelist verification target, according to execution of the safety software authentication program, determines whether or not to register a verification target software in a white list, normally executes the verification target software when the verification target software is registered in the white list, determines10 a grade for the verification target software based on the number of satisfying conditions among a plurality of preset conditions when the verification target software is not registered in the white list, and adds the verification target software to the whitelist when the grade is capable of being registered in the white list. The plurality of conditions include at least one of technical conditions that an operating system of the terminal is checkable and social15 engineering conditions that are checkable based on a behavior of a user. 

The closest prior art include Niemela et al. (“Niemela,” US 20110225655, published May 3, 2012), Chiu et al., (“Chiu,” US 20170099306, filed Oct. 2, 2015), Sun et al. (“Sun,” US 8161552, patented Apr. 17, 2012) and Bontnaru (“Bontnaru,” US 20180075239, filed Sept. 15, 2016) are also generally directed to various aspects of a method/system/non-transitory computer readable medium a safety software authentication establishing a white-list and filtering suspicious software. 
However, none of Niemela, Chiu, Sun nor Bontnaru teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims 1, 7, and 10. For example, these references fails to teach all limitations recited in claims 1, 7 and 10 as a whole, especially “A safety software authentication terminal comprising: a memory that stores a safety software authentication program; and a processor that executes the program stored in the memory, wherein the 
These features in light of other features described in the independent claims 1, 7 and 10 are allowable over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to void processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD LONG whose telephone number is (571)272-8961.  The examiner can normally be reached on Monday to Friday, 9 AM - 6 PM EST (Alternate Fridays).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571) 270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 




/EDWARD LONG/
Examiner, Art Unit 2439


/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439